Case: 21-40515     Document: 00516252752         Page: 1     Date Filed: 03/24/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        March 24, 2022
                                  No. 21-40515
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andre Davis,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 9:04-CR-61-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Andre Davis, federal prisoner # 11189-078,
   appeals the denial of his motion for compassionate release under 18 U.S.C. §
   3582(c)(1)(A). He contends that, even though the district court
   acknowledged that it was not bound by the policy statements of U.S.S.G. §


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40515      Document: 00516252752           Page: 2    Date Filed: 03/24/2022




                                     No. 21-40515


   1B1.13, that court erred by considering only the existence of a medical
   condition and family circumstances when determining whether he
   established extraordinary and compelling reasons for a sentence reduction.
   See United States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          We need not resolve whether the district court committed Shkambi
   error by treating the policy statement in § 1B1.13 as binding, see generally id.;
   United States v. Cooper, 996 F.3d 283, 288 (5th Cir. 2021), because the district
   court independently determined that compassionate release was not
   warranted based on its consideration of 18 U.S.C. § 3553(a). See Ward v.
   United States, 11 F.4th 354, 360-62 (5th Cir. 2021); cf. Cooper, 996 F.3d at
   288. The district court concluded that Davis’s violent criminal history and
   the need to protect the public from further crimes outweighed any evidence
   in favor of granting his motion for compassionate release. 18 U.S.C. §
   3553(a)(1) & (2). The court did not abuse its discretion in making such a
   determination. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir.
   2020). The judgment of the district court is AFFIRMED.




                                          2